IN    THE COURT OF APPEALS OF THE STATE                                         OF WASHINGTON




ROGER LEISHMAN,                                                                   )   No. 77754-8-I
                                                                                  )
                                         Appellant,                               )
                                                                                  )   DIVISION ONE
                                         v.
                                                                                 )    ORDER WITHDRAWING
OGDEN MURPHY WALLACE PLLC,                                                       )    OPINION AND SUBSTITUTING
and PATRICK PEARCE,                                                              )    OPINION
                                                                                 )
                                         Respondents.
__________________________________________________________________________________)



             The court has determined that the opinion in the above-entitled case filed on

September 3, 2019 shall be withdrawn and a substitute published opinion be flied.

Now, therefore, it is hereby

             ORDERED that the opinion filed on September 3, 2019 is withdrawn and a

substitute published opinion shall be filed.
          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


ROGER LEISHMAN,                                 )       No. 77754-8-I

                      Appellant,               )
                                               )        DIVISION ONE
                      v.                       )
                                               )
OGDEN MURPHY WALLACE PLLC,                     )        PUBLISHED OPINION
and PATRICK PEARCE,                            )
                                               )
                      Respondents.             )        FILED: October 21, 2019


       MANN, A.C.J. —Washington’s anti-SLAPP statute, RCW 4.24.510,1 provides

immunity from civil liability for a “person” that communicates a complaint or information

to a federal, state, or local agency, regarding a matter of reasonable concern to the

agency. In Seqaline v. Dep’t of Labor & Indus., 169 Wash. 2d 467, 470, 238 P.3d 1107

(201 0), a plurality of our Supreme Court held that a government agency communicating

information to another government agency is not a “person” and therefore not afforded

immunity under RCW 4.24.5 10. We are asked here to determine whether a

      1As the legislature explained:
      Strategic lawsuits against public participation, or SLAPP suits, involve communications
      made to influence a government action or outcome which results in a civil complaint or
      counterclaim filed against individuals or organizations on a substantive issue of some
      public interest or social significance. SLAPP suits are designed to intimidate the exercise
      of First Amendment rights and rights under Article I, section 5 of the Washington state
      Constitution.

      LAWS OF 2002, Chapter 232, § 1.
No. 77754-8-U2


government contractor working within the scope of its contract is a ‘person” under RCW

4.24.510.

       Roger Leishman sued Ogden Murphy Wallace, PLLC and Patrick Pearce

(collectively “0MW”) for negligence, violation of the Washington Consumer Protection

Act (CPA), ch. 19.86 RCW, negligent misrepresentation, fraud, and discrimination, in

connection to services rendered by 0MW to the Washington Attorney General’s Office

(AGO) for an internal investigation of a workplace dispute involving Leishman. 0MW

moved for dismissal on the pleadings, arguing that 0MW was immune from civil liability

under RCW 4.24.510 for communicating the findings of its investigation to the AGO.

The trial court agreed.

       On appeal, Leishman contends that RCW 4.24.510 does not support the trial

court’s decision and that 0MW, a government contractor, is not a “person” under the

statute. We agree, and consistent with the plurality in Seqaline, hold that government

contractors, when communicating to a government agency under the scope of their

contract, are not “persons” entitled to protection under RCW 4.24.510.

      We reverse.



       Leishman began employment in July 2015 with the AGO as Chief Legal Advisor

for Western Washington University. Shortly after beginning work at the AGO, Leishman

began exhibiting serious trichotillomania, anxiety, and other symptoms. Leishman

disclosed his symptoms to the AGO as well as his prior history of managing mild

anxiety. In November 2015, Leishman’s physician diagnosed him with post-traumatic

stress disorder (PTSD) and serious codependency. Leishman informed the AGO of his

                                        -2-
No. 77754-8-1/3


new diagnosis and ultimately submitted a formal request for reasonable accommodation

of his disability in February 2016. In March 2016, Leishman, an openly gay man, also

filed a complaint with the AGO, alleging that his supervisor, Kerena Higgins, made

homophobic comments towards him. Leishman felt that his PTSD was triggered by

Higgins’s comments and her micromanagement of his work. During a meeting with

Higgins to discuss Leishman’s disability accommodation and Higgins’s comments,

Leishman became aggressive, raised his voice, and pounded his fists.2

        Higgins complained to the AGO about Leishman’s inappropriate conduct and the

AGO placed Leishman on home assignment. The AGO retained 0MW to conduct an

independent investigation into Leishman’s sexual orientation discrimination claim

against Higgins, and Higgins’s allegation that Leishman was inappropriate during their

meeting.

        0MW drafted a report (0MW Report) concluding that “Leishman has not

established support for his complaint of discrimination against him based on sexual

orientation as prohibited by AGO polices.” The 0MW Report also concluded that “Mr.

Leishman’s conduct during the March 1 meeting [with Higgins] violated expected

standards of conduct for his position as reflected in his job description.” The AGO

terminated Leishman on May 7, 2016.

       After his termination, Leishman submitted a tort claim against the State for

employment-related claims, and the parties reached a settlement. In the settlement




       2 We take the facts alleged by Leishman as true for purposes of our review of OMW’s motion to
dismiss. Becker v. Cmty. Health Sys., Inc., 184 Wash. 2d 252, 257-58, 359 P.3d 746 (2015).
                                               -3-
No. 77754-8-1/4


agreement, Leishman ‘released his claims against the State, including the AGO, and

any officers, agents, employees, agencies, or departments of the State of Washington.”

        Subsequently, Leishman sued 0MW for negligence, violation of the CPA,

negligent misrepresentation, fraud, and discrimination. In Leishman’s complaint, he

alleged that 0MW was not acting as the AGO’s agent and therefore his claims against

0MW were not barred by his settlement agreement with the AGO.

        0MW filed a motion for judgment on the pleadings, under CR 12(c), on the basis

that RCW 4.24.510 granted it immunity for its communication of the 0MW Report to the

AGO. Leishman responded that “no Washington decision discusses the potential

applicability of RCW 4.24.510 to ordinary vendor-customer communications where the

customer happens to be a government agency.”3

       The trial court granted OMW’s motion for judgment on the pleadings and

subsequently entered an order for attorney fees and costs pursuant to RCW 4.24.510.

Leishman appeals.



        RCW 4.24.510 provides immunity from civil liability for a “person” that

communicates a complaint of information to a federal, state, or local agency, regarding

a matter of reasonable concern to the agency.4 Leishman contends that RCW 4.24.510


        ~ The parties only addressed whether RCW 4.24.510 required dismissal of Leishman’s complaint,
and did not address whether 0MW was an agent of the AGO and therefore barred under the settlement
agreement.
        ~ RCW4.24.510 states:
        A person who communicates a complaint or information to any branch or agency of
        federal, state, or local government, or to any self-regulatory organization that regulates
        persons involved in the securities or futures business and that has been delegated
        authority by a federal, state, or local government agency and is subject to oversight by
        the delegating agency, is immune from civil liability for claims based upon the
        communication to the agency or organization regarding any matter reasonably of concern
                                              -4-
No. 77754-8-1/5


was intended to protect private citizen whistleblowers and not immunize government

contractors from civil liability for work done on behalf of the government. We agree.

                                                  A.

       We review a trial court’s judgment on the pleadings de novo. Pasado’s Safe

Haven v. State, 162 Wash. App. 746, 752, 259 P.3d 280 (2011). As part of our review,

“we examine the pleadings to determine whether the claimant can prove any set of

facts, consistent with the complaint, which would entitle the claimant to relief.” Pasado’s

Safe Haven, 162 Wash. App. at 752. “The factual allegations in the complaint are

accepted as true.” Nw. Animal Rights Network v. State, 158 Wash. App. 237, 241, 242
P.3d 891 (2010).

       The interpretation of the language in RCW4.24.510 presents an issue of

statutory interpretation, which is also reviewed de novo. Jametsky v. Olsen, 179 Wash. 2d
756, 761-62, 317 P.3d 1003 (2014). The goal of statutory interpretation is to “ascertain

and carry out the legislature’s intent.” Jametsky, 179 Wash. 2d at 762. We give effect to

the plain meaning of the statute, “derived from the context of the entire act as well as

any related statutes which disclose legislative intent about the provision in question.”

Jametsky, 179 Wash. 2d at 762 (internal quotations omitted). If the statute’s language is

unambiguous, then the inquiry ends. Jametsky, 179 Wash. 2d at 762. If, however, the

language is subject to more than one reasonable interpretation, we “may resort to




      to that agency or organization. A person prevailing upon the defense provided for in this
      section is entitled to recover expenses and reasonable attorneys’ fees incurred in
      establishing the defense and in addition shall receive statutory damages of ten thousand
      dollars. Statutory damages may be denied if the court finds that the complaint or
      information was communicated in bad faith.
                                               -5-
No. 77754-8-116


statutory construction, legislative history, and relevant case law for assistance in

discerning legislative intent.” Jametsky, 179 Wash. 2d at 762.

                                                B.

       Our decision turns on whether the term “person” in RCW 4.24.510 extends

immunity to government contractors working within the scope of their contract, such as

0MW. Our Supreme Court addressed the meaning of “person” in the plurality decision

Seqaline. After concluding that the term “person” is ambiguous, the four justice lead

opinion authored by Justice Sanders, and a concurrence by Justice Madsen, agreed

that a government agency is not a “person” under RCW 4.24.510. The lead opinion and

concurrence, disagreed on the underlying reasoning. Compare k1. at 472-74 with k~. at

479-83.

       In Seqaline, an employee at the Washington State Department of Labor and

Industries (L&l) called the police when Segaline, an electrical contractor, harassed L&I

employees when applying for electrical permits. Seqaline, 169 Wash. 2d at 471.

Eventually, Segaline was arrested. Segaline sued L&I claiming negligent infliction of

emotional distress, intentional infliction of emotional distress, malicious prosecution,

negligent supervision, and violation of his civil rights. k~. at 472. L&I claimed immunity

under RCW 4.24.5 10, arguing its communication to the police was protected. k~. at

472-73. The plurality in Seqaline found that L&l, a government agency, was not a

“person” within the meaning of RCW4.24.510. Seqaline, 169 Wash. 2d at 474-75.

       Because Seqaline only addressed government agency to government agency

communication, it is not dispositive on whether a government contractor performing

services for a government agency is a “person” under RCW 4.24.510. The question

                                          -6-
No. 77754-8-1/7


before us, therefore, is if a government agency is not a “person” afforded immunity

under RCW 4.24.510 for its communications to another government agency, is a

government contractor performing work on behalf of an agency a ‘person,” and

therefore immune from civil liability for its communications to a government agency?

The reasoning of the Seqaline plurality, along with the legislative intent behind RCW

4.24.510, support the conclusion that a government contractor is not immune from

liability for providing paid communications to a government agency.

       The Seqaline lead opinion reasoned that a government agency is not a “person”

under RCW 4.24.510 because “[t]he purpose of the statute is to protect the exercise of

individuals’ First Amendment rights under the United States Constitution and rights

under article I, section 5 of the Washington State Constitution” and should not extend to

government agencies, which do not have First Amendment rights to protect. Seqaline,
169 Wash. 2d at 473 (citing RCW 4.24.510, Historical and Statutory Notes).

      Justice Madsen agreed that the legislature, in adopting RCW4.24.510,

“expressly recognized the constitutional threat that SLAPP litigation poses.”   j4~ at 480.
Justice Madsen, however, was not convinced that a “person’s” free speech rights “is

dispositive of the question whether a government agency is a ‘person’ qualifying for

RCW 4.24.51 0’s immunity from civil liability.” Seqaline, 169 Wash. 2d at 482. The crux of

the issue for Justice Madsen was the purpose of the statute—removing “the threat and

burden of civil litigation” that could deter a speaker from communicating to the

government. Seqaline, 169 Wash. 2d at 482. Justice Madsen concluded that the threat of

litigation did not affect government agencies the same as it did individuals. Segaline,
169 Wash. 2d at 482.

                                         -7-
No. 77754-8-118


       Justice Madsen compared ROW 4.24.510 with Massachusetts’s similar SLAPP

law that the Massachusetts Supreme Court held was limited to defendants that petition

the government on their own behalf. Seqaline, 169 Wash. 2d at 482-83 (citing Korbin v.

Gastfriend, 433 Mass. 327, 332, 821 N.E.2d 60 (2005)). The facts in Korbin are similar

to the facts here—a government agency hired a government contractor to conduct an

investigation into a licensed psychiatrist. Korbin, 443 Mass. at 329. As a result of the

investigation, the government agency suspended the psychiatrist’s license. ki. at 329.

The psychiatrist sued the investigator under various tort theories and the Korbin court

grappled with whether the Massachusetts’s anti-SLAPP statute barred the psychiatrist’s

claims. ki. at 332. The Korbin court found that the anti-SLAPP statute did not bar the

psychiatrist’s claims because neither the statute nor the legislative history “suggests any

intention to protect a government-retained investigator acting on behalf of an

administrative agency.” ki. at 337. Furthermore, “the board contracted with the

defendant to engage in investigative activities in aid of the board’s case against the

plaintiff, and he was compensated for his services.” j.~ at 337.

      Justice Madsen’s concurrence extended the reasoning of Korbin to find that

ROW 4.24.510 should not protect a government agency’s communication with another

government agency from civil liability. Justice Madsen explained:

      Moreover, insofar as ROW 4.24.510 does encompass petitioning the
      government to influence decision-making and has as an express purpose
      the protection of this right, it is similar to the Massachusetts SLAPP law
      that, the Massachusetts Supreme Court said, is limited to “those
      defendants who petition the government on their own behalf. In other
      words, the statute is designed to protect overtures to the government by
      parties petitioning in their status as citizens,” and therefore it did not apply
      to the communications of one hired by a government agency made within
      the context of that employment.

                                          -8-
No. 77754-8-1/9


ki. at 482-83.

       Justice Madsen’s concurrence also finds support in the legislative intent. The

legislative intent behind RCW4.24.510 is explained in both RCW4.24.500 and the

Historical and Statutory Notes to RCW 4.24.510. In RCW 4.24.500, the legislature

explained:

      Information provided by citizens concerning potential wrongdoing is vital to
      law enforcement and efficient operation of government. The legislature
      finds that the threat of a civil action for damages can act as a deterrent to
      citizens who wish to report information to federal, state, or local agencies.
      The costs of defending against such suits can be severely burdensome.
      The purpose of RCW 4.24.500 through 4.24.520 is to protect individuals
      who make good-faith reports to appropriate government bodies.
Further, when the legislature amended RCW4.24.510 to remove a “good faith”

requirement, the legislature added a detailed statement explaining the intent of ROW

4.25.510:

             Strategic lawsuits against public participation, or SLAPP suits,
      involve communications made to influence a government action or
      outcome which results in a civil complaint or counterclaim filed against
      individuals or organizations on a substantive issue of some public interest
      or social significance. SLAPP suits are designed to intimidate the
      exercise of First Amendment rights and rights under Article I, section 5 of
      the Washington state Constitution.
             Although Washington State adopted the first modern anti-SLAPP
      law in 1989, that law has, in practice, failed to set forth clear rules for early
      dismissal review. Since that time, the United States Supreme Court has
      made it clear that, as long as the petitioning is aimed at procuring
      favorable government action, result, product, or outcome, it is protected
      and the case should be dismissed. Chapter 232, Laws of 2002 amends
      Washington law to bring it in line with these court decisions which
      recognizes that the United States Constitution protects advocacy to
      government, regardless of content or motive, so long as it is designed to
      have some effect on government decision making.




                                          -9-
No. 77754-8-1/10


LAWS OF   2002, ch. 232,   § 2. This legislative intent makes clear that RCW 4.24.510 was
meant to protect a citizen’s right to advocate to government agencies and public

participation in governance.

       The same reasons that underlie the Seqaline plurality apply to government

contractors in this case. The Seqaline lead opinion concluded that government

agencies are not immune under RCW 4.25.510 because they are not exercising First

Amendment rights. When government contractors are communicating, for the purpose

of carrying out their duties under a contract with a government agency, they are

similarly not exercising First Amendment rights. If we were to find otherwise, then a

government agency could escape the constraints of RCW 4.25.510, as dictated in

Segaline, by engaging contractors to carry out government functions.

      As Justice Madsen’s concurrence and the legislative intent make clear, RCW

4.24.510 was meant to protect a citizen’s right to advocate to government agencies and

public participation in governance. Insulating government contractors from civil liability

for injury caused by their contracted submissions to government agencies does not

meet the intent behind RCW 4.24.510. When a government contractor is hired to

conduct an internal investigation and report its findings to the government agency, it is

not exercising its right to petition the government on its own behalf, advocating to

government, or attempting to have effect on government decision making. Instead, the

government contractor is performing the work of a government agency. The contractor

benefits from being paid for its services and any communication to the government

agency as a result of the services rendered is not the type of communication that RCW

4.24.510 was intended to protect.

                                           -10-
No. 77754-8-Ill 1


       We hold that government contractors, when communicating to a government

agency under the scope of their contract, are not “persons” entitled to protection under

RCW 4.24.510.

       We reverse both the judgment on the pleadings and the award of attorney fees to

0MW and remand for proceedings consistent with this opinion.5




WE CONCUR:




       ~ Because the issue was not raised below or before us on appeal, we specifically do not address
whether 0MW was an agent” of L&l and thus whether Leishman is precluded from seeking relief under
the terms of the settlement agreement.
                                               —11—